By JUDGE THOMAS V. WARREN
These cases are before the Court on the defendant’s Plea of Sovereign Immunity after the oral argument February 6. The facts, for the purpose of the plea, are simple. Plaintiffs’ injuries occurred April 9, 1984. Notices under the Virginia Tort Claims Act were filed with the Office of the Attorney General March 25, 1985. In 1984, effective July 1, 1984, Sections 8.01-195.6 and 8.01-195.7 of the Virginia Tort Claims Act were amended to provide twelve months in which to file a claim rather than six months.
I can perceive no distinction between this case and the line of Workman’s Compensation cases holding that when a statute creates rights and remedies, the limitation is part of the right and a condition precedent to maintenance of the claim. Barksdale v. H. O. Engen, Inc., et al., 218 Va. 496 (1977). Since the right to bring an action vested April 9, 1984, it is my opinion that this limitation has no retrospective application and an action became forever barred October 9, 1984.
Since the limitation question is dispositive of the case the other matters need not be decided.